            Case 1:18-cv-02185-LJL Document 341 Filed 04/16/21 Page 1 of 1




Edward D. Greim
edgreim@gravesgarrett.com
                                           April 16, 2021
Hon. Lewis J. Liman
United States Courthouse
Courtroom 17A
500 Pearl Street
New York, New York 10007

   Re:    Eastern Profit Corp. Ltd. v. Strategic Vision US, LLC, Case No. 18-cv-2185 (LJL)-
          DCF/Strategic Vision’s Trial Witness Bob Fu

Dear Judge Liman:

       On behalf of Strategic Vision, we write in response to the Court’s notification at Dkt. 338
to confirm that Strategic Vision, like Eastern Profit, does not request that the Court take any
action on the letter attached to the Court’s notification.

                                               Respectfully submitted,



                                               Edward D. Greim
                                               Attorney for Defendant/Counterclaimant


   cc:    Counsel of record via ECF




                                                                                                     1
